Deen, Judge.
Where the evidence on the trial of an indictment for manufacturing liquor shows that the defendant and another were operating a still, with the boilers containing fermented beer in the process of heating but no liquor had been run, and the defendant was heard to say that it was “time to put the cap on” the jury was authorized to find him guilty of an uncompleted attempt to manufacture liquor rather than to find him guilty of the offense charged based on the fact that the beer had already fermented. Traylor v. State, 77 Ga. App. 439 (48 SE2d 749).

Judgment affirmed.


Bell, C. J., and Eberhardt, J., concur.